             Case 2:19-cv-01398-JMA-SIL Document 120 Filed 08/22/19 Page 1 of 1 PageID #: 871
                                                          LAW OFFICES OF
                                                    THOMAS F. LlOTTI, LLC
                                                 600 OLD COUNTRY ROAD - SUITE 530
                                                   GARDEN CITY, NEW YORK 11530

                                                       TELEPHONE: (516) 794-4700
                                                        FACSIMILE: (516) 794-2816
                                                         WEBSITE: www.tliotti.com
 THOMAS F.         LlOTTI~



 LUCIA MARIA CIARAVINO.                                                                                  JEAN LAGRASTA
 SARA V. SALMERON                                                                                        ELLEN LUXMORE
 _Also Admitted in CT                                                                                    Paralegals



KATURIA D'AMATO
Of Counsel
                                                                       August 21,2019


             Sent Via ECF

             Hon. Joan M. Azrack
             United States District Court
             Eastern District of New York
             100 Federal Plaza
             Central Islip, NY 11722

                        Re:       D'Amatov. D'Amato, etal
                                  Case Number: 2:19-cv-01398

             Dear Judge Azrack:

                     If the Court pleases, I have respectfully written to you on two prior occasions in order to
             determine whether this case will be retained by you at least for the time being as a "red file" or
             "related case file" or whether it will be administratively transferred elsewhere. Up until now, I
             have not sought Your Honor's recusal or transfer to another Court because I had believed that the
             matter would be handled sua sponte and administratively. While I have no particular objection
             to Your Honor presiding over this case, I do have an objection to it proceeding in the Alfonse
             D' Amato federal courthouse. Please advise as to whether this problem is being addressed by .
             Your Honor or whether I must file a motion in that regard.

                        Thank you.


                                                                       Respectfully, /    ~


                                                                       Thomas F. Liotti
             TFL:el

             cc:        All Counsel (via ECF)




<>Fellow, American Board of Criminal Lawyers
